We do not question but that it was an unfortunate slip for the trial judge in excluding testimony being insisted upon by the state to have remarked that "the case was reversed before because of the admission of such testimony," but in view of the instruction given by the court as set out in our original opinion we do not feel justified in basing a reversal upon the incident; especially is this true where we do not have all the facts before us. If the issue of guilt was sharply contested the harm of such a remark might be instantly apparent, whereas if the evidence was practically uncontroverted on the question of guilt the remark would seem of little consequence.
The motion for rehearing is overruled.
Overruled.